Citation Nr: 0836693	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-21 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans Insurance (RH) 
under 38 U.S.C. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  In July 
2008, the veteran testified before the undersigned at a Board 
hearing in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he or she has a 
compensable service-connected disability and he or she 
applies in writing for such insurance within two years of the 
date service connection was granted.  38 U.S.C.A. § 1922(a) 
(West 2002).  

A veteran can open new periods of eligibility for RH 
insurance by receiving a rating of service connection for a 
new condition and by applying for such insurance within two 
years of the date of notification of the rating.  Thus, 
although service connection for disabilities such as 
schizophrenia and tinea versicolor had been in effect for 
many years, in October 2001, service connection was granted 
for erectile dysfunction, which was assigned a noncompensable 
rating.  The veteran was notified of this decision on 
November 1, 2001.  The veteran appealed the assigned rating 
to the Board.  In a February 2003 decision, the Board granted 
a 20 percent rating which was thereafter implemented in a 
February 2003 rating decision.  Although the rating changed, 
the date of service connection did not.  

The veteran's application for RH insurance was received in 
November 2004 which was not within two years of the VA award 
of service connection.

However, if the person filing the application is considered 
to have been mentally incompetent during any part of the two-
year period, application for insurance under this provision 
may be filed within two years after a guardian is appointed 
or within two years after the removal of such disability as 
determined by VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922. 

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The United States Court of Appeals for 
the Federal Circuit has cautioned that a medical diagnosis 
alone or vague assertions of mental problems were not 
sufficient for a finding of incompetence.  See McPhail v. 
Nicholson, 19 Vet. App. 30 (2005).

In his hearing, the veteran alleged that he was mentally 
incompetent during the two year period in question, following 
the grant of service connection for erectile dysfunction.  
The records reflect that the veteran has previously been 
determined by VA to be incompetent due to service-connected 
schizophrenia.  Specifically, a June 1981 rating decision 
determined that the veteran was incompetent from June 15, 
1981.  Thereafter, a June 1990 rating decision determined 
that the veteran was competent from May 11, 1990.  There is 
no other competency determination of record prior to a recent 
April 2007 rating decision which continued to find the 
veteran to be competent.  There is no formal adjudication of 
record addressing the two year period following the grant of 
service connection for erectile dysfunction at issue.  

The veteran maintains that he was in fact incompetent during 
this time period and was dependent on his wife to handle his 
affairs.  At his hearing, he indicated that there were 
outstanding VA medical records which would support his 
assertion.  He stated that he was treated by several VA 
facilities, located in Tuskegee, Montgomery, Atlanta, and 
Chicago.  It appears that the veteran planned on submitting 
supporting evidence, but none was forthcoming.  However, when 
reference is made to pertinent medical records, especially 
records in VA's possession, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty 
to assist.  Further, the record as it stands does not contain 
any pertinent VA medical records dated between November 2001 
and November 2003.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The veteran has not been sent a VCAA letter.  Although the 
date of receipt of the application is a matter in which the 
law is dispositive, the matter of whether the veteran is 
competent is not.  Accordingly, the appropriate actions 
should be taken to ensure that the directives of VCAA have 
been followed. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  Obtain and associate with the claims 
file copies of all psychiatric clinical 
records of the veteran's treatment at VA 
facilities located in Tuskegee, 
Montgomery, Atlanta, and Chicago, during 
the time period of November 1, 2001 to 
November 1, 2003. 

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


